Case: 21-60154     Document: 00516390213         Page: 1     Date Filed: 07/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 21-60154                       July 12, 2022
                                Summary Calendar
                                                                    Lyle W. Cayce
                                                                         Clerk

   Jinete Rosario-Guzman,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,
                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A078 910 175


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Petitioner Jinete Rosario-Guzman is a native and citizen of the
   Dominican Republic who was ordered removed in absentia in 2003. She now
   petitions for review of the Board of Immigration Appeals’s (BIA) dismissal
   of her appeal from the denial by an immigration judge (IJ) of her April 2020
   motion to reopen her removal proceedings. To the extent that her appeal to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60154      Document: 00516390213           Page: 2   Date Filed: 07/12/2022




                                     No. 21-60154


   the BIA contested the IJ’s denial of her motions for a stay of removal and for
   reconsideration of the denial of her prior motion to reopen, Rosario-Guzman
   has abandoned any such challenges by failing to brief them in this review
   proceeding. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003). We
   lack jurisdiction to review Rosario-Guzman’s challenge to the agency’s
   refusal to reopen her removal proceedings sua sponte. See Gonzalez-Cantu v.
   Sessions, 866 F.3d 302, 306 (5th Cir. 2017).
          We construe Rosario-Guzman’s brief liberally because she is
   proceeding pro se. See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).
   She arguably asserts that the BIA erred by dismissing her appeal from the IJ’s
   denial of her motion to reopen her removal order under 8 U.S.C.
   § 1229a(c)(7). The BIA denied her statutory motion to reopen on the
   grounds that the motion was time barred, number barred, and did not
   establish a material change in country conditions in the Dominican Republic.
   We have jurisdiction to review the denial of a motion for statutory reopening,
   whether based on untimeliness or other grounds. See Mata v. Lynch, 576 U.S.
   143, 147-48 (2015).
          Motions to reopen a removal order are “disfavored,” and we review
   the BIA’s denial of such motions “under a highly deferential abuse-of-
   discretion standard.” Mendias-Mendoza v. Sessions, 877 F.3d 223, 226 (5th
   Cir. 2017) (quoting Altamirano-Lopez v. Gonzales, 435 F.3d 547, 549-50 (5th
   Cir. 2006)). Under this standard, “[t]he BIA ‘abuses its discretion’ when it
   ‘issues a decision that is capricious, irrational, utterly without foundation in
   the evidence, based on legally erroneous interpretations of statutes or
   regulations, or based on unexplained departures from regulations or
   established policies.’” Id. at 227 (quoting Barrios-Cantarero v. Holder, 772
   F.3d 1019, 1021 (5th Cir. 2014)).




                                          2
Case: 21-60154      Document: 00516390213          Page: 3   Date Filed: 07/12/2022




                                    No. 21-60154


          Rosario-Guzman has failed to show that the BIA abused its discretion
   in concluding that her April 2020 motion to reopen was both untimely and
   number barred. See 8 U.S.C. § 1229a(b)(5)(C)(i)-(ii); § 1229a(c)(7)(A);
   Mendias-Mendoza, 877 F.3d at 226-27. She has likewise failed to demonstrate
   that the BIA abused its discretion in affirming the IJ’s determination that she
   did not establish the necessary change in country conditions to warrant
   reopening under § 1229a(c)(7)(C)(ii). See Mendias-Mendoza, 877 F.3d at
   226-27.
          Rosario-Guzman’s petition for review is DISMISSED in part and
   DENIED in part.




                                         3